DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The examiner acknowledges the present application claims priority to Foreign Application “DE 10 2017 204 980.4,” filed 3/24/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive enough.  Although it states “Display unit for a measuring device for processing and automation technology, and measuring device having a display unit of this type,” it is not indicative of the invention or inventive concept.  Please update the title to be clearer regarding the invention.  Appropriate correction is required.  Examiner recommends “Display unit with a plurality of rotatable objects for a measuring device for processing and automation technology, and measuring device having a display unit of this type.”

Claim Interpretation
This application includes one or more claim limitations that use the generic placeholder “unit”.  However the claim limitation do not satisfy the three prong analysis, therefore 112(F) is not invoked. Moreover  claim limitation(s) is/are: “display unit” in claims 1-5, 7, 9; “operating unit” in claims 4, 9. Display unit is described in the specification as a physical graphical display at page 1, last paragraph and Fig. 1-2 element 2.  Operation unit is described in the specification as a button at page 4 last paragraph and Fig. 2 element 5 shows a hardware button in a bezel. Also the claim element Graphics display is discloses as LCD or LED in page 4 of the specification in paragraph 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the display" in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “the display” to mean “the graphic display.”  Claims 3-5, and 8-9 recites similar issues.  
Claim 2 recites the limitation "the rectangular display" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “the rectangular display” to mean “the graphic display.”  Claim 6 recites similar issues.  
From the above, it appears the applicant uses the terms “rectangular display” and “the display” and “graphic display” in claims 1-9 interchangeably.  Consistency is required.  
Claim 2 recites the limitation “the two side lengths,” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 recites similar issues.  
Claim 2 recites the limitation “the width of,” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 recites similar issues.  
Claim 4 recites the limitation “in the form of,” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 recites similar issues.  
Claim 4 recites the limitation “the functionality thereof,” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 recites similar issues.  
Claim 5 recites the limitation “the installation position,” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation “the display can be rotated in 90° steps relative to the display unit.”  The display has been defined as the rectangular shaped graphic display [screen].  The display unit comprises the rectangular graphic display [screen].  Rotating the rectangular graphic display [screen] “relative to the display unit” in plain meaning indicates that: the rectangular graphic display [screen] is rotated, while the display unit is not rotated.  This does not make sense, as how does the screen rotate out of the housing that holds the screen?  Additionally, in Figures 1-2, the rectangular graphic display is rotated along with the display unit housing the graphic display [screen].  For purposes of examination, the Examiner interprets as “the display can be rotated in 90° steps 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation “in the vertical plane.” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, the Examiner is unable to determine what “in the vertical plane” means.  A rotation in a vertical plane could mean an object is rotated horizontally or 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation “the square sub-regions can be rotated independently of one another,” in lines 7-8.  Independent rotation in plain meaning indicates that the rotation can be in different directions or different speeds.  In contrast, in Figs. 1-2, the square graphics are both rotated together, horizontally, at the same time.  For purposes of examination, the Examiner interprets that the displayed elements are both rotated similar to Figs. 1-2.  Claim 5 recites similar issues.  
Claims 2-4, and 6-9 are dependent claims, and inherit the 35 U.S.C. §112(b) rejections from their independent claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al., Patent Application Publication Number US 20150074589 A1 (hereinafter “Pan”).
Claim 1: Pan teaches “A display unit (i.e. smart mobile device [Pan 0049]) for a measuring device for processing and automation technology, comprising a rectangular, but not square, graphic display (3) (Pan Fig. 3-4 smart device rectangular physical display screen), on which different measurement and/or parameter data (Pan Fig. 3 shows a smart phone with icons for displaying the current wifi signal, cellular signal, and battery capacity, which are measured data) of the measuring device (1) can be displayed (i.e. the two windows of the smart mobile device [Pan 0049, Fig. 3-4]), 
wherein the display (3) can be rotated in 90° steps relative to the display unit (2) (i.e. a user may switch between the portrait mode and the landscape mode automatically through rotating the smart mobile device [Pan 0049, Fig 3-4] note: Fig. 3-4 show a mobile device in portrait orientation, and landscape orientation, which is rotated 90 degrees), such that the displayed measurement and/or parameter data (i.e. the two windows of the smart mobile device [Pan 0049, Fig. 3-4]) can always be oriented horizontally (i.e. In the portrait mode, the two windows of the smart mobile device 2 are disposed in a top-bottom layout. In the landscape mode, the two windows of the smart mobile device 2 are disposed in a left-right layout [Pan 0049, Fig 3-4] note: in Fig. 3-4 in both portrait and landscape orientations, the displayed windows are horizontal), regardless of a rotation of the display unit (2) in the vertical plane (i.e. a user may switch between the portrait mode and the landscape mode automatically through rotating the smart mobile device [Pan 0049, Fig 3-4] note: in Fig. 3-4 in both portrait and landscape orientations, the displayed windows are horizontal), 
wherein the display (3) has at least two square sub-regions (4a, 4b) (i.e. the two windows of the smart mobile device [Pan 0049, Fig. 3-4] note: the two windows in Fig. 3 appear to be square shaped), and the square sub-regions (4a, 4b) can be rotated independently of one another (Pan Fig. 3-4 show the windows rotated horizontally whether in portrait or landscape mode.  Similar to the invention’s Fig. 1 and 2, both windows have been rotated 90 degrees on their own axis, thus they are rotated independently).”

Claim 2: Pan teaches “The display unit according to claim 1, wherein the two side lengths of the sub- regions (4a, 4b) together correspond to the width of the rectangular display (3) (Pan Fig. 3 shows two windows with a total length on one side corresponding to a side of the physical display).”

Claim 4: Pan teaches “The display unit according to claim 1, wherein an operating unit (5) in the form of at least one button is provided and the display (3) has a region (6) which is associated with the at least one button and displays the functionality thereof (Pan Fig. 3 shows navigation bar 47A and 47B, which are on the display, which have home and back button icons).”

Claim 5: Pan teaches A measuring device (Pan Fig. 3 shows a smart phone with icons for displaying the current wifi signal, cellular signal, and battery capacity, which are measured) for processing and automation technology, configured to perform operations corresponding to the display unit of claim 1, therefore it is rejected under the same rationale.   

Claim 6: Claim 6 is similar in content and in scope to claim 2, thus it is rejected under the same rationale.

Claim 9: Claim 9 is similar in content and in scope to claim 4, thus it is rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Atkinson, Patent Application Publication number US 20140267541 A1 (hereinafter “Atkinson”).
Claim 3:  Pan teaches all the limitations of claim 1, above.  Pan is silent regarding “wherein the display has a side ratio of 16:9.”
Atkinson teaches “wherein the display has a side ratio of 16:9 (i.e. an aspect ratio associated with landscape orientation of a display can be 16:9, while an aspect ratio associated with portrait orientation of the same display can be 9:16 [Atkinson 0037] note: a display with a 16:9 ratio is a standard display ratio, and it would be obvious to apply).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pan to include the feature of having the ability to use a 16:9 display as disclosed by Atkinson.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to perform hassle-free video conferencing irrespective of user actions [0001].”

Claim 8:  Claim 8 is similar in content and in scope to claim 3, thus it is rejected under the same rationale.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan, in view of Cheong et al., Patent Application Publication number US 20170011210 A1 (hereinafter “Cheong”).
Claim 7:  Pan teaches all the limitations of claim 5, above.  Pan is silent regarding “wherein the display unit (2) is rigidly and non-rotatably connected to the measuring device (1).”
Cheong teaches “wherein the display unit (2) is rigidly and non-rotatably connected to the measuring device (1) (i.e. the content control module E230 may determine the direction of the user's view or user's arm movement and determine the angle at which the screen turns with respect to the view direction based on the user's arm movement or user's view direction. For example, the content control module E230 may determine which one of the landscape mode and portrait mode the electronic device is positioned closer to [Cheong 2021, Fig. 203A-C] note: Cheong teaches a watch strap connecting a display to a user’s arm.  The strap is rigid in that it is firmly attached to the user’s arm.  The strap is physically non-rotatable, as the display is in a fixed orientation on the user’s arm.  Meanwhile, Figs 203A-C show that the position of the user’s arm determines the orientation of the screen’s displayed contents).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pan to include the feature of having the ability to attach a display as disclosed by Cheong.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “providing comfortable wearability fitting the user's body features and allowing the bio signal sensor mounted in the body part to come in tight contact with the user's body [Cheong 0010].”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All the references listed on 892 are related to rotatable displays and their UI's.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169.  The examiner can normally be reached on Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171